Citation Nr: 1426609	
Decision Date: 06/12/14    Archive Date: 06/26/14

DOCKET NO.  09-38 439	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a bilateral wrist disability.

3.  Entitlement to service connection for a bilateral hand disability.

4.  Whether new and material evidence has been received to reopen a claim of service connection for a left shoulder disability.

5.  Whether new and material evidence has been received to reopen a claim of service connection for a right shoulder disability.

6.  Whether new and material evidence has been received to reopen a claim of service connection for a right knee disability.

7.  Whether new and material evidence has been received to reopen a claim of service connection for a bilateral ankle disability.

8.  Whether new and material evidence has been received to reopen a claim of service connection for a skin disability.

9.  Basic eligibility for VA pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


INTRODUCTION

The appellant served on active duty from June 1971 to June 1974.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Roanoke, Virginia, Department of Veterans Affairs (VA) Regional Office (RO) that, inter alia, denied service connection for bilateral wrist and hand disabilities, PTSD; denied nonservice-connected pension; and declined to reopen claims for left shoulder, right shoulder, right knee, bilateral ankle, and skin disabilities.  In January 2014, a hearing was held before the undersigned; a transcript of the hearing is associated with the Veteran's record.

Regarding eligibility for VA pension benefits, as discussed at the January 2014 Board hearing, although the issue did not follow the same procedural course as the other issues, it is found to be properly before the Board.  

Regarding service connection for PTSD, the Board notes that the Veteran did not perfect an appeal of a June 2002 rating decision declining to reopen a claim of service connection for a nervous disorder (that had been denied by an August 1997 Board decision on the basis that such disability was not shown).  In June 2007, he raised a claim of service connection for the specific diagnosis of PTSD based on a particular stressor.  As such specific claim was not the subject of a previous final decision by VA (and therefore does not require reopening, whereas claims of service connection for psychiatric disability other than PTSD would), it falls within the exceptions to the rule that the scope of a claim of service connection for a psychiatric disability is not limited by the characterization of the disability in a veteran's claim.   See Clemons v. Shinseki, 23 Vet. App. 1, 7 (2009).  Thus, the instant appeal is limited to the diagnosis of PTSD.

The issue of service connection for residuals of a right knee injury (claimed incurred in service prior to the claimed knee disability due to gunshot wound) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

The issues of service connection for right and left shoulder disabilities (on de novo review), PTSD, a bilateral hand disability, a bilateral wrist disability,  whether new and material evidence has been received to reopen a claim of service connection for a bilateral ankle disability, and basic eligibility to VA pension benefits are being REMANDED to the AOJ.  VA will notify the appellant if action on his part is required.




FINDINGS OF FACT

1.  On the record at the January 2014 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wished to withdraw his appeal seeking to reopen a claim of service connection for right knee disability, claimed to be a residual of a gunshot wound in service; there is no question of fact or law remaining before the Board in this matter.

2.  An unappealed March 1984 rating decision denied the Veteran's claim of service connection for left and right shoulder disabilities essentially on the basis that no current shoulder disabilities was shown.

3. Evidence received since the March 1984 rating decision suggests that the Veteran may have current left and right shoulder disabilities, relates to unestablished facts necessary to substantiate the claims of service connection for such disabilities, and raises a reasonable possibility of substantiating the claims.

4.  A final February 1986 Board decision denied service connection for a skin disability based essentially on a finding there was no nexus between skin complaints in service and any skin disability shown postservice; the Veteran did not perfect an appeal of a July 2002 rating decision that continued the denial.

5.  Evidence received since the July 2002 rating decision does not tend to show a nexus between skin complaints in service and those postservice; does not relate to an unestablished fact necessary to substantiate a claim of service connection for a skin disability; and does not raise a reasonable possibility of substantiating such claim.   


CONCLUSIONS OF LAW

1.  Regarding the appeal to reopen a claim of service connection for a right knee disability (claimed ti be a residual of a gunshot wound), the criteria for withdrawal of an appeal by the appellant are met; the Board has no further jurisdiction in this matter.  38 U.S.C.A. §§ 7104, 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  New and material evidence has been received and the claims of service connection for left and right shoulder disabilities may be reopened.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  New and material has not been received and the claim of service connection for a skin disability may not be reopened.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal and Dismissal

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision in a matter.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or his representative.  38 C.F.R. § 20.204.

At the January 2014 Board hearing, the Veteran testified that he was withdrawing his appeal seeking to reopen a claim of service connection for a right knee disability (claimed to be a residual of a gunshot wound).  Hence, there is no allegation of error of fact or law for appellate consideration in this matter.  Accordingly, the Board does not have jurisdiction to consider an appeal in this matter, and the appeal in this matter must be dismissed.  [At the hearing, the Veteran stated that he would be submitting a new claim of service connection for residuals of a right knee injury claimed to have been incurred prior to the gunshot wound, and such claim was referred to the AOJ, above.]

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Mayfield v. Nicholson, 444 F 3d. 1328 (Fed. Cir. 2006).

Inasmuch as this decision grants the benefit sought (reopens the claims) for the requests to reopen claims of service connection for left and right shoulder disabilities, there is no reason to belabor the impact of the VCAA on those claims; any notice or duty to assist omission is harmless.  Further consideration of the VCAA requirements is limited to discussion of the request to reopen a claim of service connection for a skin disability.

In a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  A September 2008 VCAA letter may not have been sufficient to provide notice in accordance with Kent.  However, complete notice was provided in an August 2009 statement of the case (SOC), and the matter was subsequently readjudicated in March 2012 and June 2012.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (VCAA timing defect may be cured by the issuance of fully compliant notification followed by readjudication of the claim).  Furthermore, during the Board hearing, the Veteran was advised of the evidentiary requirements for his claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  He has had ample opportunity to respond/supplement the record and has not alleged that notice was less than adequate.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).

Regarding the request to reopen a claim of service connection for a skin disability, relevant VA and private treatment records have been secured.  The duty to assist by arranging for a VA examination or obtaining a medical opinion does not attach until a previously denied claim is reopened.  38 C.F.R. § 3.159 (c)(4)(iii).  The Veteran has not identified any pertinent evidence that remains outstanding with respect to his request to reopen his claim of service connection for skin disability.  (See Hearing transcript, page 18 (stating that there are no treatment records available)).  

Legal Criteria, Factual Background, and Analysis

At the outset, the Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to these claims.

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).

The United States Court of Appeals for Veterans Claims (Court) has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Specifically, the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

To substantiate a claim of service connection, there must be evidence of: a current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Left and Right Shoulder Disabilities

A March 1984 rating decision denied the Veteran's claim of service connection for bilateral shoulder disabilities essentially on the basis that the evidence did not show current shoulder disabilities.  He did not appeal this decision, or submit new and material evidence within a year following, and it became final.  38 U.S.C.A. § 7105.  [A December 2007 rating decision denied his request to reopen a claim for right shoulder disability, but additional evidence was submitted within a year following and it did not become final; the matter was readjudicated in the rating decision on appeal.]

Evidence of record at the time of the March 1984 rating decision included service treatment records (STRs), which are silent for complaints, treatment, or diagnosis of left shoulder injury and show that a right shoulder injury in service resolved prior to the Veteran's separation from service and the report of a July 1979 VA examination, when the examiner noted a history of left shoulder pain and limited motion following a motor vehicle accident (MVA) in service, but no current disability of the upper extremities.

Evidence received since the March 1984 rating decision includes the Veteran's testimony at the January 2014 Board hearing that, in approximately July 2012, he received VA treatment for bilateral shoulder disability secondary to his service-connected cervical spine disability.  He also stated that he was referred to a specialist in July 2012, but that the specialist was unable to provide a diagnosis without further testing; he has been waiting for additional testing since that time.  VA treatment records from April 2007 to October 2008 show a current diagnosis of cervical radiculopathy.  [Additionally, a May 22, 2008 VA emergency room record notes x-ray findings of "no fracture/dislocation; arthritis."  It is not clear whether this notation indicates that there is no arthritis and no fracture/dislocation or that there is arthritis but no fracture/dislocation.  Resolution of this question is addressed in the remand portion, below.]

This evidence addresses whether there are current bilateral shoulder disabilities and, when considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Consequently, particularly in light of the "low threshold" standard outlined in Shade, supra, the Board finds that the evidence received since March 1984 is both new and material and that the claim of service connection for right and left shoulder disabilities may be reopened.  De novo consideration of the claim is addressed in the remand below.


Skin Disability

A February 1986 Board decision denied the Veteran's appeal seeking service connection for a skin disability.  The Board considered the Veteran's complaints of chronic skin problems since service, but concluded that, based on the record, the acute and transitory skin complaints noted in service had resolved by the time of his separation from service and that he did not seek additional treatment until several years later, at which point he sought treatment a different skin problem (alopecia areata) than those noted in service (heat rash and athlete's foot).  Essentially, the Board found that there was no nexus between the skin complaints in service and those postservice.  The February 1986 Board decision is final.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 20.1100, 20.1104.

Evidence of record at the time of the February 1986 rating decision included service treatment records (which are silent for complaints, treatment, or diagnosis of a skin disability at separation from service) and postservice treatment records noting treatment for skin disabilities beginning in November 1979, more than five years after service separation.  

The Veteran sought to reopen a claim of service connection for a skin disability on several occasions.  (See, e.g., December 1990 Board decision.)  The most recent final decision on the matter is a June 2002 rating decision, which denied a request to reopen the claim on the grounds that evidence received since February 1986 (essentially duplicate service treatment records) was not "new."  He filed a notice of disagreement and a SOC was issued, but he did not perfect an appeal in the matter, and the June 2002 rating decision became final.

Evidence received since the June 2002 rating decision includes additional records showing diagnoses of, and treatment for, skin disabilities, as well as the Veteran's assertion that his skin disabilities are secondary to medication taken for service-connected disabilities.  While the Veteran is competent to observe symptoms he experiences through his senses, he has not demonstrated that he has the requisite training and experience to competently opine as to a nexus between any current skin disability and his medication.  Treatment records in the record do not pertain to nexus, which is the unestablished fact necessary to substantiate the claim, nor are his skin disabilities clinically associated with his medications.  Furthermore, at the January 2014 Board hearing, the Veteran testified that his treatment providers have now diagnosed his skin disabilities as allergic contact dermatitis (i.e., not a reaction to medication taken internally).  (See Hearing transcript, page 15.)  

Thus, while the evidence received since June 2002 may be "new," it is not "material" to the question of nexus and does not raise a reasonable possibility of substantiating the claim.  Consequently, even considering the "low threshold" standard outlined in Shade, supra, the Board finds that the claim of service connection skin disability may not be reopened. 


ORDER

The appeal seeking service connection for a right knee disability as a residual of a gunshot wound is dismissed.

The appeal to reopen claims of service connection for left and right shoulder disabilities is granted.

The appeal to reopen a claim of service connection for a skin disability is denied.


REMAND

On review of the record, the Board finds that further development is needed for VA to fulfill its duties mandated under the VCAA.

In his June 2007 request to file and reopen several claims, he specifically raised a claim of service connection for PTSD and identified a stressor event in service (a motor vehicle accident (MVA)).  The RO [erroneously] found that there was no evidence of a stressor event in the record; the record clearly shows the Veteran sustained injuries in a MVA just prior to separation from service.  Further development to consider the claim in light of the confirmed stressor is required.  

In addition, the June 2012 supplemental SOC (SSOC) notes that the Veteran did not report for a scheduled PTSD examination.  However, at the January 2014 hearing, he testified that he did not receive notice of the examination until after the date had passed, and that he had tried to contact VA to discuss the matter, with no success.  (See Hearing transcript, pages 7-8).  Given the particular circumstances of this case, finding no reason to question his credibility, the Board finds that he has presented good cause for the examination to be rescheduled.  The Veteran is advised that a consequence of a failure to report for a VA examination without good cause may be an adverse determination on his claim.  See 38 C.F.R. § 3.655(b).

In his January 2014 hearing testimony, the Veteran asserted that he has received recent VA treatment for wrist/hand disabilities, to include surgery in 2013.  He also identified recent VA treatment for left and right shoulder disabilities, for which claims were reopened in the Order above.  As reports of VA treatment are constructively of record, they must be obtained prior to de novo consideration of service connection for bilateral wrist/hand/shoulder disabilities.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).     

During the January 2014 Board hearing, the Veteran indicated that he has been diagnosed with, and receives VA treatment for, arthritis of the bilateral ankles.  If the Veteran is diagnosed with a form of arthritis that may be related to in-service incident or injury (i.e., it is not systemic), it may support his request to reopen his claim for service connection for bilateral ankle disability and is, therefore, potentially pertinent to his appeal.  VA treatment records are constructively of record and must be obtained prior to consideration as to whether new and material evidence has been submitted to reopen a claim for bilateral ankle disability.  

Finally, at the Board hearing the Veteran testified that he is unemployable due to the cumulative effect of his diagnosed disabilities.  As such cumulative effect is inextricably intertwined with the development sought below (i.e., determining whether he has current diagnoses corresponding to the claimed disabilities), consideration of such matter must be deferred pending the development and adjudication of those claims.  

Accordingly, the case is REMANDED for the following:

1.  The AOJ should ask the Veteran to identify all providers of evaluation or treatment he has received for psychiatric disability/PTSD and bilateral shoulder, wrist, hand, and ankle injury residuals and to provide all authorizations necessary for VA to obtain any private records of such evaluations and treatment.  The AOJ should secure for the record copies of complete clinical records of the evaluations and treatment from all providers identified, to specifically include all VA records that are not already associated with the record.  If any records sought are unavailable, the reason for their unavailability must be noted in the record.  If a private provider does not respond to the AOJ's request for identified records sought, the Veteran must be so notified and reminded that ultimately it is his responsibility to ensure that private treatment records are received.

2.  The AOJ should then arrange for the Veteran to be examined by an appropriate  psychiatrist or psychologist to determine whether he has PTSD related to his documented stressor event in service, i.e., a motor vehicle accident.  The AOJ must advise the examiner of any corroborated stressor events (e.g., the MVA in service).  The entire record must be reviewed by the examiner in conjunction with the examination.  

Based on examination/interview of the Veteran and review of his record, the examiner should provide an opinion as to whether it is at least as likely as not (a 50% or greater probability) that he has PTSD (in accordance with DSM-IV) related to a stressor event in service.  If PTSD is not diagnosed, please identify the symptoms necessary for such diagnosis found lacking.  

The examiner must explain the rationale for all opinions, citing to supporting factual data/medical literature as deemed appropriate.

3.  If and only if the expanded record indicates that the Veteran has current diagnoses of shoulder, wrist, hand, or ankle disabilities, the AOJ should also arrange for an orthopedic examination of the Veteran to determine the nature and likely etiology of any such diagnosed disabilities.  The Veteran's claims file (including this remand) must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies should be completed.  Based on examination of the Veteran and review of his claims file (to specifically include VA treatment records possibly diagnosing arthritis in the shoulders and noting a history of cervical radiculopathy to the upper extremities, trigger finger, and bilateral thumb disabilities), the examiner should provide an opinion that responds to the following:

(a) Please identify (by medical diagnosis) the Veteran's current shoulder, wrist, hand, and ankle disabilities.

(b) Please identify the likely etiology for each disability entity diagnosed.  Specifically, is it at least as likely as not (a 50% or greater probability) that any such disability began in (or is otherwise related to) the Veteran's military service, to include the MVA therein, or is secondary to a service-connected disability, such as cervical spine strain?

The examiner must explain the rationale for all opinions, citing to supporting factual data/medical literature as deemed appropriate.

4.  After the development sought above is completed, the AOJ should also afford the Veteran a general medical examination to ascertain the nature and severity of each of his diagnosed disabilities (other than those addressed in the development listed above) and opine as to whether the cumulative effect of his disabilities (any service-connected, and those not) is such that he is precluded from engaging in any substantially gainful employment consistent with his education and experience.  The examiner should identify (provide examples of) the types of employment that are precluded by/inconsistent with the combined effect of the veteran's disabilities and any types of employment (consistent with the Veteran's education and experience) that remain feasible despite the disabilities.  The Veteran's claims file (including this remand) must be reviewed by the examiner in conjunction with the examination, and the examiner must explain the rationale for all opinions.

5.  The RO should then review the record and readjudicate these claims.  If any remains denied, the RO should issue an appropriate SSOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


